Citation Nr: 1737980	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-24 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability for compensation purposes (TDIU).


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to August 1979 and from April 1980 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The case remanded by the Board in October 2016 for a VA medical opinion regarding the effect of the Veteran's service-connected disabilities on his employability, which was obtained in February 2017.  The February 2017 VA medical opinion was based upon a complete review of the Veteran's claims file and with consideration of the Veteran's statements, and the VA examiner provided a reasoned rationale for the conclusion reached.  Consequently, the Board concludes that this opinion is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Thus, the Board finds there has been substantial compliance with the October 2016 directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Total disability is considered to exist when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  

If there is only one disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Service connection has been in effect for gonoarthrosis of the left knee with scars, evaluated as 30 percent disabling; for right knee osteoarthritis with limited motion and scars, evaluated as 30 percent disabling; for right knee instability, evaluated as 30 percent disabling; for internal derangement of the left knee, evaluated as 20 percent disabling; and for healed fracture of the left third metacarpal, evaluated as noncompensable.  The combined rating for compensation was 80 percent.  The Veteran's knee disabilities all have a common etiology and all affect the lower extremities.  As such, the schedular criteria for a TDIU are met.  38 C.F.R. § 4.16(a).

However, for the Veteran to prevail on his claim for TDIU, the record must reflect that he is precluded from engaging in substantially gainful employment consistent with his education and occupational experience, due solely to his service-connected disabilities.  The sole fact that the Veteran claimant is unemployed or has difficulty obtaining or following employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).

Here, on his TDIU application (VA Form 21-8940) dated July 2008, the Veteran indicated that his service-connected severe degenerative arthritis of both knees prevented him from securing or following any substantially gainful occupation.  The Veteran stated that his disability affected his full time employment since 1981 to 1985 and he last worked full-time as a concrete laborer in 1998; he became too disabled to work in 2001.  He also indicated that he had a 10th grade education and had no other education or training since he became too disabled to work.  He stated that the only training he had was while in service as a supply specialist and graves registration.

In a January 2003 Social Security Administration (SSA) Disability Report, the Veteran indicated that he worked as a furniture mover from July 1990 to November 1992, as a meat packer from November 1993 to March 1994, and as a laborer from October 1997.

A May 2004 SSA Residual Functional Capacity Assessment report notes regarding the Veteran's activities of daily living, he took care of his own care needs although meal and household work were limited by degenerative arthritis of his knees.  He did not drive, but he could walk a short distance.  He preferred not to stand long, used handrails, and sat for one hour.  His symptoms included pain, fatigue, weakness, dizziness, and depression.

A November 2005 SSA decision found that the Veteran had been disabled since May 2000 under the Social Security Act.  The SSA found that although the Veteran had the residual functional capacity to perform sedentary work, he was unable to perform his past relevant work and there were no jobs existing in significant numbers which he could perform consistent with the medically determinable impairments, age, education, and work experience.  

An August 2008 VA examination report noted that the Veteran's complaints of constant pain in both knees, with frequent locking, swelling, and instability.  The examiner noted that the Veteran's daily activities were not impaired in that he could dress and undress himself, ear, and write.  He could stand for 15 minutes, walk for 5 minutes, sit for 2 hours but was unable to run.  He could lift 5 to 10 pounds on a frequent basis and was able to climb 1 flight of stairs.  He stated that he was not able to do his usual occupation, which was manual labor, and became unemployed in April 2001 and disabled.  His gait was not normal; he walked with a limp; and he used a cane and a brace on his right knee.  He stated he had a walker at home and he had been approved for a wheelchair but did not have one.  He did not have any flare ups, because symptoms were fairly constant.  He took pain medication to manage his symptoms on a daily basis.  Regarding the left hand, the Veteran had normal range of motion with his middle finger, and there was a very minimal amount of pain that he may notice once every two weeks.  The diagnoses were degenerative arthritis of the right and left knees, with multiple symptoms on a daily basis, and past history of fracture of the distal phalanx of the left 3rd finger, healed, without symptoms at the present time.  As to the Veteran's employability, the examiner found that the Veteran could perform at least sedentary work with frequent position changes.  Specifically, the examiner noted that the Veteran could sit for 2 hours at a time with the need to stretch, walk on level ground for 5 minutes, climb 1 flight of stairs every 4 to 6 hours, lift 10 pounds frequently, write, and use tools without difficulty.  He also had no impairment in his communicative skills.

An October 2008 VA Vocational Assessment report determined that the Veteran qualified for vocational and rehabilitation and employment service.  It was noted the Veteran had worked in various labor fields including supply specialist in the military, concrete finisher, cook, fast food worker, production worker, furniture mover, and security guard in the civilian labor market.  He had not worked since 2000.  He had a GED and had completed a few college courses but did not have any kind of degree, license, or certification.  The Veteran had constant chronic pain in both knees and had limitations in virtually all physical activity, including lifting carrying, pushing, pulling, climbing stairs, balance, stooping, kneeling, crouching, crawling, standing, walking, and sitting.  He also has nonservice-connected conditions, to include left thigh gunshot wound, left foot pain, and left wrist pain with repetitive activity, as well as a long history of substance abuse and possibly some kind of underlying mental health condition.  The rehabilitation consultant determined that the Veteran had a serious employment handicap based on multiple disabilities, severity of those disabilities, prolonged periods of unemployment, an unstable work history, a pattern of reliance on government support programs including SSDI and subsidized housing, a possible negative bias for his age, many periods of homelessness, chronic pain, lack of education and training with which to pursue suitable employment, and a possible mental health condition.

A February 2010 VA examination report noted that the Veteran was a laborer but had not been employed since 2001 due to knee pain and mental health issues, and he was on Social Security disability benefits.  The Veteran had been seen by orthopedics at the Denver VA Medical Center and was planned for bilateral total knee replacements.  Right total knee arthroplasty was scheduled in May 2009 but the surgery was cancelled because of his substance abuse problem.  The Veteran had constant pain, stiffness, swelling, and instability with frequent locking.  The pain was rated at 7 out of 10.  He could dress and undress but could no longer drive because of his mental health and substance abuse issues.  He could stand for 10 minutes, walk for 10 minutes, and sit for 30 minutes.  He was unable to run.  Stair climbing was painful both up and down.  His gait was not normal due to bilateral limp, the right being the worse.  He used a cane and a right knee brace.  He had flares of pain especially in the winter on a weekly basis rated at 10 out of 10 where he was completely unable to walk and it lasted all day.  He treated his pain with Tramadol, Oxycodone, and Tylenol.

A VA medical opinion was obtained in February 2017.  The examiner noted the Veteran's bilateral knee condition, he was expected to have the functional limitations of walking on level ground for more than 5 minutes without a break; climbing 1 flight of stairs more than once per 4 hours; sitting for more than 2 hours without a break; standing more than 15 minutes without a break; squatting more than once per 15 minutes; and repetitive sitting/standing more than once per 15 minutes.  He had to avoid kneeling, especially if more than momentary in transitioning to another position such as lying, crawling, working at unsecured heights where knee instability might lead to a fall, and repetitive heavy pedal use, like using a vehicle clutch.  For the healed fracture left 3rd metacarpal condition, the examiner noted the Veteran was not expected to have any functional limitations, especially given that he was right-handed.

The examiner found that the Veteran was otherwise not expected to have functional limitations due to the bilateral knees nor the left hand in regard to sedentary (sit down work for light assembly, repair, use of light tools with the hands), office work (office equipment such as phones, viewing monitor screens), and driving vehicles with automatic transmissions; with these sedentary styles of work, the Veteran was expected to need a break from prolonged sitting after two hours of sitting.

The examiner opined that "[i]n consideration of the Veteran's level of education, special training, and previous work experience: The types of work with which he is not expected to have functional limitations do not require higher education degrees nor specialized training and thereby fall within his level of education, training, and previous work experience as noted on 9-29-2009."

The examiner explained that the records documented that while the Veteran would have limited ability to tolerate repetitive knee movement, prolonged weight-bearing, and repetitive or prolonged pushing of a heavy foot control, and bilateral knee instability could lead to a knee locking and/or a fall; the knee conditions were not expected to affect working that is more sedentary, within the limits outlined above, because this work was not expected to require repetitive knee movement nor prolonged weight bearing.  The examiner added the lack of complaints of the left hand along with the previous left hand evaluation in 2008, suggested that while the Veteran may have occasional left hand pain, this pain is not expected to affect normal work, especially the types of work that are likely to occur in a sedentary position.

After carefully reviewing the pertinent evidence of record, the Board finds that the most probative evidence does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities during the entire rating period on appeal.

In arriving at this conclusion, the Board recognizes that the Veteran's service-connected disabilities have significant impact on his occupational functioning.  To that effect, the February 2017 VA examiner opined that due to the severe nature of the Veteran's service-connected bilateral knee disabilities, his ability to perform physical work is limited.  Similarly, the SSA found that the Veteran was unable to perform work in physical labor field since May 2000 and the October 2008 VA rehabilitation consultant also found that the Veteran had constant chronic pain in both knees and had limitations in "virtually all physical activity, including lifting carrying, pushing, pulling, climbing stairs, balance, stooping, kneeling, crouching, crawling, standing, walking, and sitting."

However, the evidence of record does not show that the Veteran was unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  Significantly, the medical evidence of record does not show that the Veteran has been unemployable solely due to his service-connected disabilities.  Specifically, the February 2017 VA examiner opined that the Veteran did not have functional limitations due to the service-connected bilateral knees nor the service-connected left hand in regard to sedentary work, office work, and driving vehicles with automatic transmissions, which do not necessarily require higher education degrees nor specialized training and thereby fall within his level of education, training, and previous work experience.

The Board attaches significant probative value to the February 2017 VA examiner's opinion, because it was rendered by a physician who thoroughly reviewed the Veteran's claims file and provided a rationale with detailed reasoning.  There is also no contradicting medical opinion of record, and it is consistent with the other clinical evidence of record.  Specifically, the August 2008 VA examiner also found that the Veteran could perform at least sedentary work with frequent position changes.  The SSA found that the Veteran had the residual functional capacity to perform sedentary work.

In this regard, the Board recognizes that the November 2005 SSA decision determined that although the Veteran had the residual functional capacity to perform sedentary work, he was unable to perform his past relevant work.  Ultimately, SSA found that, in consideration of the Veteran's age, education, work experience, and residual functional capacity, there are no jobs that exist in significant numbers in the national economy that the Veteran can perform.  

Similarly, the October 2008 VA rehabilitation consultant determined that the Veteran had a serious employment handicap based on multiple disabilities, severity of those disabilities, prolonged periods of unemployment, an unstable work history, a pattern of reliance on government support programs, a possible negative bias for his age, many periods of homelessness, chronic pain, lack of education and training with which to pursue suitable employment, and a possible mental health condition.

However, these decisions do not differentiate impairment caused by the Veteran's service-connected disabilities from his nonservice-connected disabilities.  Additionally, in contrast to SSA, VA may not consider the Veteran's age or the availability of employment opportunities in determining whether entitlement to a TDIU may be established.  Furthermore, SSA determinations are not binding on VA.

The Board considered the Veteran's lay statements of record in regard to his service-connected disabilities preventing him from any substantially gainful employment.  In this case, the Veteran indicated on his July 2008 VA Form 21-8940 that he became too disabled to work in 2001 due to his service-connected severe arthritis of both knees.  Although a lay person is competent to report observable symptoms he experiences, as a lay person he or she is not competent to provide a medical opinion concerning whether the Veteran is unable to work due to his service-connected disabilities.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As such, the most probative evidence of record does not establish that the Veteran was unable to secure or follow substantially gainful employment, consistent with his educational and occupational experience, due to his service-connected disabilities.  The Board notes that the Veteran has a high school education.  Although the record reflects that the Veteran's work history involved physical occupational settings, the file contains no evidence that the Veteran would be unable to secure and maintain substantially gainful sedentary employment.  Accordingly, a TDIU is not warranted.

As the preponderance of the evidence is against entitlement to a TDIU, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


